EXHIBIT 10.8  

FORM OF RESTRICTED STOCK AWARD AGREEMENT FOR DIRECTORS
HUBBELL INCORPORATED 2005 INCENTIVE AWARD PLAN, AS AMENDED AND RESTATED

Grant:

Grant Date:

Name:

Signature: _______________________________

Effective on the Grant Date you have been granted Restricted Stock of Hubbell
Incorporated (the “Company”), in accordance with the provisions of the Hubbell
Incorporated 2005 Incentive Award Plan, as amended and restated (the “Plan”) and
subject to the restrictions, terms and conditions set forth herein.

Until vested, the Restricted Stock shall be subject to forfeiture and
cancellation in the event of the termination of your service as a director of
the Company for any reason, whether such termination is occasioned by you, by
the Company, or by mutual agreement.

Until vested, the Restricted Stock or any right or interest therein are not
transferable except by will or the laws of descent and distribution.

The Restricted Stock will vest and no longer be subject to the restrictions and
forfeiture under this Agreement on the earliest of (i) the date of the regularly
scheduled annual meeting of shareholders to be held in the year [____], (ii)
your death, or (iii) a Change in Control.

You will be entitled to all dividends paid with respect to the Restricted Stock.
You are entitled to vote all shares of Restricted Stock.

The Company shall cause the Restricted Stock to either (i) be issued and a stock
certificate or certificates representing the Restricted Stock to be registered
in your name, or (ii) held in book entry form promptly upon execution of this
Agreement. If a stock certificate is issued, it shall be delivered to and held
in custody by the Company until the applicable restrictions lapse at the times
specified above, or such Restricted Stock is forfeited. If issued, each such
certificate will bear the following legend:

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE
AND THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS (INCLUDING
RESTRICTIONS AGAINST TRANSFER) CONTAINED IN THE HUBBELL INCORPORATED 2005
INCENTIVE AWARD PLAN, AS AMENDED AND RESTATED, AND A RESTRICTED STOCK AWARD
AGREEMENT DATED [______], ENTERED INTO BETWEEN THE REGISTERED OWNER OF SUCH
SHARES AND HUBBELL INCORPORATED. A COPY OF THE AGREEMENT IS ON FILE IN THE
OFFICE OF THE SECRETARY OF HUBBELL INCORPORATED, 40 WATERVIEW DRIVE, SHELTON, CT
06484.

If a certificate is issued, then following the vesting of any of your Restricted
Stock, the Company will cause to be issued and delivered to you a new
certificate evidencing such Restricted Stock, free of the legend provided above.
If your Restricted Stock is held in book form, the Company will cause any
restrictions noted on the book form to be removed.

The Company has the authority to deduct or withhold, or require you to remit to
the Company, an amount sufficient to satisfy applicable federal, state, local
and foreign taxes required by law to be withheld with respect to any taxable
event arising from this Restricted Stock Award. You may satisfy your tax
obligation, in whole or in part, by either: (i) electing to have the Company
withhold shares of your Restricted Stock otherwise to be delivered with a Fair
Market Value equal to the minimum amount of the tax withholding obligation, (ii)
surrendering to the Company previously owned shares with a Fair Market Value
equal to the minimum amount of the tax withholding obligation, (iii) withholding
from other cash compensation, or (iv) paying the amount of the tax withholding
obligation directly to the Company in cash; provided, however, that if the tax
obligation arises during a period in which you are prohibited from trading under
any policy of the Company or by reason of the Exchange Act, then the tax
withholding obligation shall automatically be satisfied in accordance with
subsection (i) of this paragraph.

Nothing in the Plan or this Agreement shall be interpreted to confer upon you
the right to continue in the service of the Company.

This Restricted Stock Award is granted under and governed by the terms and
conditions of the Plan. You acknowledge and agree that the Plan has been
introduced voluntarily by the Company and in accordance with its terms it may be
amended, cancelled, or terminated by the Company, in its sole discretion, at any
time. The grant of a Restricted Stock Award under the Plan is a one-time benefit
and does not create any contractual or other right to receive an award of
Restricted Stock or benefits in lieu of Restricted Stock in the future. Future
awards of Restricted Stock, if any, will be at the sole discretion of the
Company, including, but not limited to, the timing of the award, the number of
shares and vesting provisions. By execution of this Agreement, you consent to
the provisions of the Plan and this Agreement. Defined terms used herein shall
have the meaning set forth in the Plan, unless otherwise defined herein.

 

HUBBELL INCORPORATED

By: ______________________________

 

 